 RIV REALTYIn the Matter of Uzi Einey,1d/b/a Riv Realty.Case AO-24724 August 1983ADVISORY OPINIONBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTERA petition for advisory opinion, with exhibits,was filed on 4 May 1983 by Uzi Einey, d/b/a RivRealty, herein the Petitioner, pursuant to Sections102.98 and 102.99 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,for a determination whether the Board wouldassert jurisdiction over its operation. Subsequently,Local 32B-32J, Service Employees InternationalUnion, AFL-CIO, herein the Union, filed a re-sponse to the petition, and, thereafter, Petitionerfiled a memorandum supporting its commerce datasubmitted herein.In pertinent part, the submissions allege:1. On 23 February 1983 the New York StateLabor Relations Board, herein the State Board,certified the Union as the exclusive representativeof "the employee" employed by the Petitioner at839 West End Avenue, New York City, for thepurposes of collective bargaining. There is pendingbefore the State Board a charge, Case SU-54784,filed against the Petitioner alleging a refusal to bar-gain with the Union.2. The Petitioner is engaged in the business ofreal estate building management, and operation andmaintenance, and owns, operates, manages, andcontrols the apartment building described above.The petition alleges that the Petitioner generates inexcess of $500,000 per year in rental income.3. The above commerce data is denied by theUnion, and the State Board has made no findingswith respect thereto.4. There is an unfair labor practice proceedingfiled by the Petitioner against the Union, Case 2-CB-9893, pending before this Board.5. Although served with a copy of the petitionfor advisory opinion, no response, as provided bythe Board's Rules and Regulations, has been filedby the State Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the foregoing, the Board is of theopinion that:Our rules providing for the issuance of advisoryopinions were promulgated to provide a methodfor state agencies and persons in doubt to deter-mine whether the Board would assert jurisdictionin certain circumstances. However, where, as here,there is pending before the Board a statutory unfairlabor practice proceeding where a binding adjudi-cation of the jurisdictional issue can be obtainedfrom the Board within the framework of that pro-ceeding, and no other consideration suggesting anurgent need for earlier Board determination of thejurisdictional question alone is brought to theBoard's attention, the underlying purpose of theadvisory opinion procedures is better served, andwithout unnecessary duplication and possible con-fusion, if the Board follows the practice of confin-ing itself solely to the resolution of the statutoryproceeding pending before it.2Accordingly, it is hereby ordered that the peti-tion for advisory opinion be, and it hereby is, dis-missed.2 Hotel d Restauranr Employees Local 49 (Diamond Springs Hotel Cor-poration), 236 NLRB 711 (1978). See also Maitre'D Restaurant,r. 145NLRB 1161 (1964).267 NLRB No. 63325